Citation Nr: 1314106	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee for the period prior to March 17, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left knee for the period prior to March 17, 2009.

3.  Entitlement to a rating in excess of 60 percent for status post left above-the-knee amputation associated with status post total left knee replacement from September 1, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.

5.  Entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated in July 2007 and October 2010.  In the July 2007 rating decision, the RO granted service connection for degenerative changes of the right and left knees, assigning initial 10 percent disability ratings.  In the October 2010 rating decision, the RO denied the Veteran's claim for entitlement to a special monthly compensation based on the need for aid and attendance of another person or being housebound.  

By a June 2008 rating decision, the RO awarded a separate 10 percent disability rating for limitation of extension of the left knee.  In a rating decision dated in June 2009, the RO awarded the Veteran a total disability evaluation for left total knee replacement from March 17, 2009, to May 1, 2010, and assigned a 30 percent disability rating for the Veteran's left knee disorder, then identified as status post total left knee replacement, effective as of May 1, 2010.  Thereafter, in subsequent rating decisions, the RO awarded a total rating for the left knee effective from March 17, 2009, until September 1, 2010, and re-characterized the disability as status post left above-the-knee amputation associated with the left total knee replacement.  A 60 percent rating was awarded from September 1, 2010.  A total disability rating based on individual unemployability due to service-connected disability was granted by a July 2011 rating decision.  Consequently, the issues remaining on appeal are now best characterized as described on the title page above.

In December 2009, and July 2012, the Veteran testified before different Veterans Law Judges at hearings concerning various claims currently on appeal.  Transcripts of these hearings have been associated with the file.  In that connection, the Board notes that the law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2012).  Thus, a panel of three Veterans Law Judges was formed to address this case.  Although all three judges have not taken testimony on all issues pending in this appeal, unfortunately the Veteran has died, and consequently there was not an opportunity for another hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  


FINDING OF FACT

The Veteran died in February 2013; this was while the Veteran's appeal to the Board was pending. 



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The Veteran's appeal is dismissed.



_______________________________          _______________________________
            MARK F. HALSEY                                             S. S. TOTH
	            Veterans Law Judge                                         Veterans Law Judge
	Board of Veterans' Appeals                           Board of Veterans' Appeals



_______________________________
JAMES L. MARCH
Chief Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


